DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 8/18/2022 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al (U.S. Pub #2016/0141551).
With respect to claim 1, Seo teaches a display device having pixels (Fig. 1, 120 and Paragraph 59) on a resin substrate (Fig. 1, 2PL) comprising: 
a first layer made of a metal (Fig. 1, 2IL and Paragraph 101) and formed on and in contact with the resin substrate, the resin substrate being between the first layer and the pixels; 
a second layer made of a first insulating material (Fig. 1, 2BL and Paragraph 64) and in contact with the first layer, the first layer being between the resin substrate and the second layer; 
a third layer made of a second insulating material (Fig. 2, 112 and Paragraph 69) and in contact with the second layer, the second layer being between the first layer and the third layer; and 
a fourth layer made of a third insulating material (Fig. 2, 114 and Paragraph 69) and in contact with the third layer, the third layer being between the second layer and the fourth layer.

With respect to claim 2, Seo teaches that the resin substrate is made of polyimide (Paragraph 61).  
With respect to claim 3, Seo teaches that the first layer is made of Al (Paragraph 101).  
With respect to claim 6, Seo teaches that the second layer is made of silicon oxide (Paragraph 64).  
With respect to claim 7, Seo teaches that a thickness of the second layer is 50 to 200 nm (Paragraph 104).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo.
With respect to claim 4, Seo does not explicitly disclose that a thickness of the first layer is 10 nm or less.  
Seo does disclose that layer 1IL, which is similar in arrangement and purpose as layer 2IL, has a thickness of 10 nm or less (Paragraph 99).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first layer 2IL of Seo to have a thickness of 10 nm or less in order to achieve the predictable result of forming an adhesive layer (Paragraph 65-66).
With respect to claim 8, Seo teaches that the second layer (Paragraph 104) is thicker than the first layer (Fig. 1, 2IL; Paragraph 65-66 and 99).  
With respect to claim 21, Seo teaches that a thickness of the Al is 50 nm or less (Fig. 1, 2IL; Paragraph 65-66 and 99).  
With respect to claim 22, Seo teaches that a thickness of the Al is 5 to 10 nm (Fig. 1, 2IL; Paragraph 65-66 and 99).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Choi et al (U.S. Pub #2016/0062520).
With respect to claim 9, Seo does not teach that the third layer is made of aluminum oxide and the fourth layer is made of silicon oxide.  
Choi teaches that the third layer is made of aluminum oxide (Fig. 1D, gate insulation layer 154 and Paragraph 83) and the fourth layer is made of silicon oxide (Fig. 1D, interlayer dielectric 158 and Paragraph 86).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the third layer of Se0 of aluminum oxide and the fourth layer of Seo of silicon oxide as taught by Choi in order to achieve the predictable result of providing a gate insulation layer and interlayer dielectric layer, respectively (Paragraph 83 and 86).
With respect to claim 10, Seo does not teach that the first layer is thinner than the fourth layer.  Seo teaches that the first layer has a thickness of less than 10 nm (Paragraph 99; see the rejection of claim 4 above). 
Choi teaches that the fourth layer has a thickness of 500 nm (Paragraph 86).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the fourth layer of Seo with a thickness of 500 nm as taught by Choi in order to achieve the predictable result of providing an interlayer dielectric.  As a result of the combination, the first layer of Seo will be thinner than the fourth layer 114.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826